Citation Nr: 0915070	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and 
dysthymic disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.    

The Veteran testified in support of this claim during a 
hearing held at the RO before a Decision Review Officer in 
March 2006.

The Board affirmed the RO's February 2002 rating decision in 
February 2007.  The Veteran then appealed the Board's 
February 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2008 Memorandum 
Decision, the Court issued an Order setting aside the Board's 
decision and remanding the matter to the Board for further 
proceedings consistent with this decision.  

For the reason that follows, the Board in turn REMANDS the 
Veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  He asserts that this disorder 
initially manifested during service as anxiety.  Additional 
action is necessary before the Board decides this claim.

As alleged, during the Veteran's active service, the Veteran 
sought treatment for mental health problems and medical 
professionals diagnosed depressive reaction and schizoid 
personality disorder.  The Veteran's psychological condition 
eventually necessitated discharge based on his unsuitability 
for service and, just prior to discharge, medical 
professionals revised the Veteran's psychiatric diagnosis to 
passive-aggressive personality disorder.   

Following discharge from service, including during a VA 
examination and when undergoing an evaluation in support of a 
claim for disability benefits from the Social Security 
Administration, the Veteran continued to report mental health 
complaints, which medical professionals attributed to a 
variety of disorders, including chronic depression, poly-drug 
abuse, anti-social personality disorder and adjustment 
disorder with mixed anxiety and depressed mood.  One 
psychologist noted that the Veteran may have some service-
related disability.  The question is thus whether any current 
psychiatric disorder is related to the Veteran's active 
service, including the documented in-service psychological 
problems.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, according to the Court, 
VA has not yet satisfied its duty to assist the Veteran in 
the development of his claim.  Therefore, any decision to 
proceed in adjudicating the claim would prejudice the Veteran 
in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  According to the 
Court's October 2008 Memorandum Decision, an examination in 
this case is needed.  The RO afforded the Veteran an 
examination during the course of this appeal, but the report 
of this examination is inadequate to decide his claim.  
Therein, an examiner rendered a new diagnosis, namely, 
generalized anxiety disorder and dysthymic disorder, without 
explaining the significance of prior psychiatric diagnoses of 
record and did not, as requested, opine whether the then 
current psychiatric disorders were related to the in-service 
mental health problems.  

The Board thus REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for an acquired 
psychiatric disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein, including 
lay statements describing the Veteran's 
condition prior to and after service, and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all present psychiatric 
disorders; 

b) discuss whether each such 
disorder represents a progression of 
a previously diagnosed psychiatric 
disorder, correction of a previously 
diagnosed psychiatric disorder, or a 
new and separate diagnosis; 

c) offer an opinion as to whether 
each such disorder is at least as 
likely as not related to the 
Veteran's active service, including 
psychological problems documented in 
the service treatment records; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the Veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




